DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on March 22, 2021 have been fully considered; however, while the arguments regarding objections to the specification under 35 U.S.C. 112 are persuasive, the arguments regarding the rejections under 35 U.S.C. 102 and 103 were not fully persuasive.

	Regarding applicant’s arguments concerning the objections to the specifications:
	Examiner notes that the reduction of the abstract to reduce the number or words to less than 150 satisfies the abstract requirements; therefore, the objection is withdrawn.

	Regarding the applicant’s arguments concerning the rejections under 35 U.S.C. 112:
	Examiner notes that the amended claim 1, the clarification of the unclear term “designed integrally” to better represent the specification with “formed integrally”.  Therefore, the indefinite rejection is withdrawn.

	Regarding the applicant’s arguments concerning the rejections under 35 U.S.C. 102:
Examiner notes that the amended claim 1, the argument that the element 325 of Donnay is formed integrally and that therefore the lower cap is not formed integrally with the housing in not persuasive.
	The term “integrally” referenced by the applicant specifically on Pg. 12, Lines 21-31 means:
“state wherein two or more components are arranged in a space saving or compact manner”.  The applicant further clarifies that the two or more components could be designed in a complementary manner such that the components may be able to interact with each other.
	The applicant argues that that the removable distal cap 304 of Donnay forms a separate piece and does not form a single piece with the on body housing 122.  However, the applicant argues that the receptacle 325 is an integral part of the removable distal cap, and according the Fig. 33 of Donnay, it is clear that the receptacle 325 is connected to the on body housing 122.  This, thus, forms a connected piece.
	Another applicant argument is that Donnay fails to describe the electronic and sensor compartments as being designed/formed integrally.  However, according to Fig. 16 of Donnay, it is clear that the electronics compartment (Fig. 16, 122) and the sensor compartment (Fig. 16, 168) are connected and designed in a compact manner, with the electronics compartment surrounding the sensor compartment; therefore, the applicants argument that Donnay fails to describe the electronic and sensor compartments as being designed/formed integrally is not persuasive.
	Additionally, the applicant’s argument that the connection between the removable distal cap 304 and the receptacle 325 would break and not the connection between the body housing 122 and the receptacle 325 is not persuasive.  Clearly in Fig. 29 and Fig. 33, the receptacle 325 is capable of being disconnected from the body housing 122.  Fig. 29 shows the upper portion of the receptacle 325 still connected to the removable distal cap 304.  The threading 310,311 of the removable distal cap 304 is an alternative connection method that does not disqualify the connection of the receptacle 325 to the body housing 122.
	With regards to the applicant’s argument that the upper cap 302 and lower cap 304 are not formed integrally with the body housing 122, the argument is not persuasive.  According to Fig. 33 and 34, as well as Paragraph 00191 and 00192, the handle 302 is only part of what can be 
	Regarding the new claims introduced by the applicant, the rejections are included below.

	Regarding the applicant’s argument about the 35 U.S.C. 103 rejections, the argument is not persuasive, because the independent claim 1 was still rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 18, the claim is dependent on claim 2, which is a canceled claim.  Therefore, it is unclear what subject matter the claim is referring to, rendering the claim indefinite.
	Regarding claim 19, the claim is dependent on claim 18, which is rejected for being indefinite and therefore claim 19 is also rejected for being indefinite.
Double Patenting
Claims 18 and 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 16 and 17, if claims 18 and 19 are meant to be dependent from claim 1 instead of cancelled claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 11-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnay (WO 2011119896 A1). 
Regarding claim 1, Donnay teaches a medical device for detecting at least one analyte in a body fluid, the medical device (Fig. 25, element 300) comprising: 
at least one analyte sensor (Fig. 17, element 14) having an insertable portion (Fig. 17, element 30) adapted for at least partially being inserted into a body tissue of a user (Paragraph 0141:  “The insertion portion 30 and the proximal retention portion 48 are sized and configured to be positioned within a sharp for installation into the skin of a subject”), 
at least one insertion cannula (Fig. 33, element 324) wherein the analyte sensor at least partially is placed inside the insertion cannula (Fig. 33,  elements 14 and element 324); 
at least one electronics unit (Fig. 17, element 1100) wherein the analyte sensor is operably connected to the electronics unit (Paragraph 00112:  “analyte monitoring system 100 includes on body electronics 1100 electrically coupled to in vivo analyte sensor 14”); 
at least one housing (Fig. 38, element 342) wherein the housing comprises at least one electronics compartment (Fig. 16, element 122) configured to at least partially receive the electronics unit (Fig. 17) and at least one sensor compartment (Fig. 16, element 168) configured to at least partially receive the analyte sensor (Fig. 33, element 14), 
wherein the sensor compartment forms a sealed compartment receiving at least the insertable portion of the analyte sensor (Fig. 33, elements 324/14 and element 325 and Paragraph 00189:  “Cap 304 includes a desiccant tablet 390; a seal", it is being considered that the element 325 seals the compartment 168 that receives the insertable portion of the analyte sensor in light of the disclosure of seal 392), 
wherein the sealed compartment comprises at least one detachable upper cap (Fig. 152/156 and Paragraph 00274: “The inserter is removed, leaving the sensor hub coupled to the housing unit, as illustrated in FIGURE 156”) and at least one detachable lower cap (Fig. 25, element 304 and Paragraph 00156:  “a removable distal cap 204 for maintaining a sterile environment for the medical device and sharp housed therein”), 
wherein the detachable lower cap is configured for detachment before insertion, thereby opening the insertable portion for insertion (Fig. 33 (cap on), Fig. 34 (cap off), and Paragraph 00184:  “removable distal cap for maintaining a sterile environment for the medical device and sharp housed therein. FIGURE 26 illustrates that distal cap is removed from handle”), 
wherein the insertion cannula is attached to the detachable upper cap (Fig. 33, elements 330 and 337 secure sharp 334 and Fig. 34, elements 334 and 336) wherein the detachable upper cap is configured for detachment after insertion (Fig. 152/156 and Paragraph 00274: “The inserter is removed, leaving the sensor hub coupled to the housing unit, as illustrated in FIGURE 156”) thereby removing the insertion cannula (Fig. 152), 
wherein the electronics compartment (Fig. 33, 122) at least partially surrounds the sensor compartment (Fig. 16, 168), and 
wherein the electronics compartment and the sensor compartment are formed integrally (Fig. 16, element 122  and Fig. 16, element 168).  The sensor compartment is an aperture, which is formed through the center of the electronics compartment, which leads to the integral design.

Regarding claim 3, Donnay teaches that the sensor compartment comprises at least one intermediate component (Fig. 19, element 70), wherein the detachable upper cap (Fig. 25, element 302) and the detachable lower cap are detachably connected to the intermediate component (Fig. 152 for the upper cap and Fig. 33/34 for the lower cap).  In Fig. 33, the upper cap and lower cap are seen contacting the central part of the electronic compartment and sensor compartment.  In that central part is the intermediate component (resilient member 70) which is not displayed in the figure). 
Regarding claim 4, Donnay teaches a medical device wherein the detachable upper cap is detachably connected to the intermediate component at at least one upper predetermined breaking point and/or wherein the detachable lower cap is detachably connected to the intermediate component (Fig. 33, housing (122) has intermediate component (element 70 in Fig. 21)) at at least one lower (Paragraph 00158:  In some embodiments, distal cap 204 is secured by a friction fit, snap fit, a bayonet mount, an adhesive, etc). The connection could be indirect in the sense that the main connection could be on a peripheral component of the sensing device but still lead to the detachment at a point on the intermediate component (Fig. 33, the lower cap 302 has a main connection on the outer side of the device via locking threads, clips, etc. with the upper cap 304, but it is still detachable connected at a point to the intermediate component via element 325 (see claim 3 argument above)).

Regarding claim 5, Donnay teaches a medical device wherein the electronics compartment (Fig. 21, element 122) is connected to the intermediate component (Fig. 21, element 70).

Regarding claim 6, Donnay teaches a medical device wherein the electronics compartment (Fig. 21, element 122) at least partially surrounds the intermediate component (Fig. 21, element 70).

Regarding claim 7, Donnay teaches a medical device wherein the insertion cannula (Fig. 37, element 324) is fixedly attached to the detachable upper cap (Fig. 37, element 336).

Regarding claim 9, Donnay teaches a medical device wherein the analyte sensor (Fig. 17, element 14) is partially received in the electronics compartment (Fig. 17, element 122) and partially received in the sensor compartment (Fig. 16, element 168), wherein the insertable portion (Fig. 17, element 30) is received in the sensor compartment.

Regarding claim 11, Donnay teaches a medical device wherein the electronics compartment comprises at least two housing portions, wherein the at least two housing portions comprise at least (Fig. 17, battery and battery compartment 82) and at least one upper housing portion (Fig. 17, sensor hub 123 or the rest of the electronics compartment 122).

Regarding claim 12, Donnay teaches a medical device wherein the medical device further comprises at least one insertion aid configured for enabling a user to drive the insertion cannula into the body tissue and to insert the insertable portion of the analyte sensor (Paragraph 00158 and Fig. 21:  “the resilient member 70 exerts a pressure on sharp 124 and sensor 14 to hold them firmly in groove 74”).

Regarding claim 15, Donnay teaches a method of using the medical device according to claim 1, the method comprising: 
I. providing the medical device (Fig. 33, element 300); 
II. removing the detachable lower cap (Fig. 33 (cap on), Fig. 34 (cap off), and Paragraph 00184:  “removable distal cap for maintaining a sterile environment for the medical device and sharp housed therein. FIGURE 26 illustrates that distal cap is removed from handle”); 
III. inserting the analyte sensor into the body tissue (Paragraph 00087:  “inserting a medical device at least partially into the skin of the patient”); and 
IV. removing the detachable upper cap, thereby removing the insertion cannula from the medical device (Fig. 152/156 and Paragraph 00274: “The inserter is removed, leaving the sensor hub coupled to the housing unit, as illustrated in FIGURE 156”).

Regarding claim 16, Donnay teaches a medical device in which the upper cap (The support member 334 is connected to the handle 302 and connects to body housing 122, forming the upper cap integrally with the body housing) and the lower cap (Fig. 33, the receptacle 325 is connected to the on body housing 122) are formed integrally with the sealed compartment (This interpretation thus causes the sealed compartment to include the sensor compartment 168, and the upper and lower caps through the elements 334/336 and 325 respectively).

Regarding claim 17, Donnay teaches a medical device wherein the sensor compartment comprises at least one intermediate component (Fig. 19, element 70), wherein the detachable upper cap (Fig. 34, 336) and the detachable lower cap (Fig. 33, the lower cap 302 has a main connection on the outer side of the device via locking threads, clips, etc. with the upper cap 304, but it is still detachable connected at a point to the intermediate component via element 325 (see claim 3 argument above)) are detachably connected to the intermediate component.

	Regarding claim 18, Donnay teaches a medical device in which the upper cap (The support member 334 is connected to the handle 302 and connects to body housing 122, forming the upper cap integrally with the body housing) and the lower cap (Fig. 33, the receptacle 325 is connected to the on body housing 122) are formed integrally with the sealed compartment (This interpretation thus causes the sealed compartment to include the sensor compartment 168, and the upper and lower caps through the elements 334/336 and 325 respectively).

	Regarding claim 19, Donnay teaches a medical device wherein the sensor compartment comprises at least one intermediate component (Fig. 19, element 70), wherein the detachable upper cap (Fig. 34, 336) and the detachable lower cap (Fig. 33, the lower cap 302 has a main connection on the outer side of the device via locking threads, clips, etc. with the upper cap 304, but it is still detachable connected at a point to the intermediate component via element 325 (see claim 3 argument above)) are detachably connected to the intermediate component.

	Regarding claim 20, Donnay teaches a method in which the detachable lower cap forms a portion of the sealed compartment, whereby removal of the detachable lower cap opens the sealed compartment Fig. 33 (cap on), Fig. 34 (cap off), and Paragraph 00184:  “removable distal cap for maintaining a sterile environment for the medical device and sharp housed therein. FIGURE 26 illustrates that distal cap is removed from handle”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Donnay in view of Pryor (US 20130267813 A1).
Regarding claim 8, Donnay teaches all the elements of claim 1.  Donnay fails to teach of a medical device wherein the electronics compartment and the sensor compartment are connected to each other via at least one sealed opening, wherein the analyte sensor passes through the sealed opening.
Pryor teaches of a medical device wherein the electronics compartment and the sensor compartment are connected to each other via at least one sealed opening, wherein the analyte sensor passes through the sealed opening (Paragraph 0168:  “ensures that a seal is formed at the electrical connection of the sensor with the transmitter 500, which is fully seated only after sensor insertion.”)  (Paragraph 0168 of Pryor).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Donnay in view of Antonio (US 20130184541 A1).
Regarding claim 10, Donnay teaches all the elements of the claim 1.  Donnay also teaches a medical device wherein the medical device further comprises at least one septum (Fig. 21, 70) received in the sensor compartment (aperture), wherein the insertion cannula passes through the septum (Paragraph 00158 and Fig. 21:  “the resilient member 70 exerts a pressure on sharp 124 and sensor 14 to hold them firmly in groove 74”).
	Donnay fails to teach that the septum is configured for sealing a remainder of the sensor compartment after detachment of the detachable upper cap.
	Antonio teaches that the septum is configured for sealing a remainder of the sensor compartment after detachment of the detachable upper cap (Paragraph 0010:  The septum seals the inlet when the fluid delivery needle is removed from the septum).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the septum (resilient member 70) of Donnay to incorporate the sealing teachings of Antonio, because the sealing septum causes fluid not to leak (Antonio Paragraph 0077:  “fluid does not leak”).  It would also be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a sealed compartment provides a more sterile device.  Finally, the septum of Donnay (resilient member 70) is made of elastomeric material suitable for sealing (Paragraph 00174 of Donnay:  “Resilient member 70 may be formed from any elastomeric material, e.g., molded plastic components, rubber, nitrile, viton, urethane, etc”).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Donnay in view of Swanson (US 20050158205 A1).
Regarding claim 13, Donnay teaches all the elements of claim 1.  Donnay also teaches a method for assembling a medical device according to claim 1 wherein the method comprises: 
a) providing at least one part of the housing, the at least one part of the housing (Fig. 38, element 342) comprising at least a part of the electronics compartment (Fig. 33, element 122) and the sensor compartment (Fig. 16, element 168) with the detachable upper cap (Fig. 152/156 and Paragraph 00274: “The inserter is removed, leaving the sensor hub coupled to the housing unit, as illustrated in FIGURE 156”) and the detachable lower cap (Fig. 25, element 304 and Paragraph 00156:  “a removable distal cap 204 for maintaining a sterile environment for the medical device and sharp housed therein”); 
b) placing the analyte sensor at least partially into the sensor compartment, wherein the analyte sensor and the at least one part of the housing provided in step a) form an intermediate product (Paragraph 00141:  “Proximal retention portion 48 maintains its longitudinal alignment with insertion portion 30 for positioning within an insertion sharp”); and 
d) placing at least one electronics unit into the at least one part of the electronics compartment provided in step a) (Paragraph 00169:  “The on body housing 122 can be configured to hold at least a portion of sensor 14 and on body electronics 1100 (also referred to herein as electronics 80)”).
Donnay fails to teach the step of sterilizing the intermediate product.
Swanson teaches sterilizing the intermediate product (Paragraph 0046 and 0047:  “The liquid sterilant may completely penetrate the housing and any element placed into the housing subsequent to gaseous sterilant exposure”, showing that a product is sterilized before complete assembly).  It (Paragraph 0005 of Swanson).
Regarding claim 14, Donnay fails to teach that the method further comprising at least one step of sterilizing the electronics unit.
Swanson teaches of sterilizing specific components such as the electronics unit (Paragraph 0047:  “The liquid sterilant may completely penetrate the housing and any element placed into the housing subsequent to gaseous sterilant exposure”, showing that a product is sterilized before complete assembly).  It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the sterilization of Donnay in view of Swanson to included specific component sterilization (can include electronics unit) as further taught by Swanson, because it allows for a specific and thorough sterilization process (Paragraph 0005 of Swanson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roesicke (EP 1972269 A1):  Additional reference for a sensor opening via breaking point
Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791